Citation Nr: 0706400	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-12 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma for the purpose of VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970 and from March 1971 to March 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in May 2001 and April 
2004.  Development has been accomplished and the matter has 
been returned to the Board.


FINDING OF FACT

The veteran is not shown to have a dental condition resulting 
from a combat wound or other service trauma.  


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2001, April 2004, and April 2006 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In this case, it is noted that service connection is 
only to be established for treatment purposes, not for 
compensation, and, in any event, as the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran is claiming service connection for the residuals 
of dental trauma as a result of being struck during 1974.  He 
essentially contends that he was injured and treated for 
dental trauma at the time his nose was injured and points out 
that treatment records for the deviated nasal septum, for 
which service connection has been established, were recently 
located.  The veteran is claiming service connection for 
dental trauma of the upper front teeth, which correspond to 
teeth numbered 8 through 10.  It is noted that all of the 
veteran's service medical records, including some of the 
records dated during 1974, have not, despite repeated 
attempts by VA, been associated with the claims file.  When 
records are absent, the Board has a heightened duty to assist 
in the development of the claim.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board has remanded this case twice 
in an effort to develop the claim and must now decide the 
case on the evidence of records.  

Review of the service medical and dental records do not show 
any complaints of or treatment for trauma of any of the 
veteran's teeth.  The records, which do not include records 
from all of 1974, do show treatment for a deviated nasal 
septum in February 1974, but the only mention of any of the 
teeth for which service connection is claimed is a notation 
regarding a Panorex film involving tooth numbered 10 in 
February 1970.  The precise nature of the disability of tooth 
numbered 10 is not specifically indicated.  It is noted that 
during the hospitalization for the nasal repair surgery, he 
was on a general diet, without reference to tooth damage.  

The first mention of the veteran being struck in the mouth 
during service is noted to have been during a November 1978 
VA compensation examination.  At that time, he indicated that 
several teeth were damaged at the time his nose was broken.  
There is discussion on the examination of his nasal status, 
with a notation that the teeth are in good repair.

In an attempt to ascertain whether the damage of teeth 
numbered 7 though 10 were the result of dental trauma, the 
veteran was scheduled for a VA examination.  The examination 
was performed in August 2004.  At that time, the examiner 
rendered an opinion that the etiology of tooth loss for teeth 
numbered 3, 4, 18, 20, and 21, was most likely from dental 
caries and/or periodontal disease.  In addition, it appeared 
that teeth numbered 8 through 10 are not restorable due to 
advanced bone loss and mobility and that these teeth were the 
ones that the veteran reported were broken during the assault 
that occurred while he was on active duty in January 1974.  
In June 2006, an addendum to the examination report was 
furnished by the same dentist who evaluated the veteran in 
2004.  He indicated that it was noted that the veteran had 
generalized periodontal disease on all teeth even involving 
teeth that were not reported to have been traumatized by the 
events that happened during the assault in 1974.  The 
examiner stated that, while he could not speculate otherwise, 
it was known that traumatized teeth can be more susceptible 
to periodontal disease than those teeth that were not 
involved in trauma.  Therefore, it was suggested that teeth 
numbered 8, 9, and 10 were predisposed to periodontal disease 
by the events of the assault and by known biological and 
hereditary factors.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

After review of the record the Board is not able to determine 
that there is sufficient evidence to find that the veteran 
sustained dental trauma of his teeth.  In this regard, it is 
noted that there is no indication that the veteran incurred 
such an injury in the service records, which include some 
medical records from 1974 if not actual dental records.  
Moreover, the dentist who evaluated the veteran in 2004 and 
rendered an opinion in 2006 indicated that while damage of 
teeth 8, 9, and 10 may have predisposed these teeth to 
periodontal disease, which is shown to have caused the 
problems the veteran has experienced, so did biological and 
hereditary factors.  This opinion is found to be speculative 
at best and of little evidentiary value.  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996).  The opinion is so inconclusive in nature 
that it cannot support a claim for service connection.  Obert 
v. Brown, 5 Vet. App. 30 (1993).  Especially in light of the 
record otherwise showing no involvement of the teeth in 
service and on the 1978 examination.

Under these circumstances, as the preponderance of the 
evidence does not support the claim, service connection for 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment must be denied.  


ORDER

Service connection for dental trauma for the purpose of 
obtaining VA outpatient dental treatment is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


